Matter of Wilson (2015 NY Slip Op 00899)





Matter of Wilson


2015 NY Slip Op 00899


Decided on February 4, 2015


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 4, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
PETER B. SKELOS
JOSEPH J. MALTESE, JJ.


2013-11492

[*1]In the Matter of John M. Wilson, admitted as John Matthew Wilson a suspended attorney, resignor. (Attorney Registration No. 2273043) 

RESIGNATION tendered pursuant to 22 NYCRR 691.9 by John M. Wilson, who was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on May 31, 1989, under the name John Matthew Wilson. By decision and order on motion dated March 26, 2014, Mr. Wilson was immediately suspended from the practice of law pursuant to 22 NYCRR 691.4(l)(1)(i), pending further order of the Court. By the same decision and order, the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts was authorized to institute and prosecute a disciplinary proceeding against Mr. Wilson, based upon a verified petition dated December 23, 2013, which alleged that Mr. Wilson failed to cooperate with the legitimate investigations of the Grievance Committee.

Diana Maxfield Kearse, Brooklyn, N.Y. (Sharon Gursen Ades of counsel), for the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts.
Benjamin M. Meskin, Brooklyn, N.Y., for resignor.


PER CURIAM.


OPINION & ORDER
John M. Wilson (hereinafter the resignor) has submitted an affidavit dated September 24, 2014, wherein he tenders his resignation as an attorney and counselor-at-law (see  22 NYCRR 691.9). The resignor was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on May 31, 1989, under the name John Matthew Wilson. By decision and order on motion dated March 26, 2014, the resignor was suspended from the practice of law, pending further order of the Court. By the same order, the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts was authorized to institute and prosecute a disciplinary proceeding against the resignor, based upon a verified petition dated December 23, 2013, which alleged that the resignor had failed to cooperate with the legitimate investigations of the Grievance Committee. The resignor acknowledges the foregoing and, further, that the Grievance Committee is investigating five complaints of professional misconduct alleging, inter alia, neglect of legal matters and misuse of funds entrusted to the resignor as a fiduciary, incident to his practice of law. The resignor acknowledges that he could not successfully defend himself on the merits against the pending disciplinary charges, or charges predicated upon the foregoing complaints.
The resignor avers that his resignation is freely and voluntarily tendered, and that he is not being subjected to coercion or duress by anyone. He is fully aware of the implications of submitting his resignation, including that fact that he is barred from applying for reinstatement for a minimum period of seven years. The resignor has discussed his decision to resign with his attorney.
The resignation is submitted subject to any application that may be made by the Grievance Committee for an order directing that he make restitution, and that he reimburse the Lawyers' Fund for Client Protection, pursuant to Judiciary Law § 90(6-a)(a). The resignor acknowledges the continuing jurisdiction of the Appellate Division, Second Judicial Department, to make such an order, which may be entered as a civil judgment against him, pursuant to Judiciary Law § 90(6-a)(d). The resignor specifically waives the opportunity afforded by Judiciary Law § 90(6-a)(f) to be heard in opposition thereto.
Inasmuch as the proffered resignation complies with the requirements of 22 NYCRR 691.9, it is accepted and, effective immediately, the resignor is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law.
ENG, P.J., MASTRO, RIVERA, SKELOS and MALTESE, JJ., concur.
ORDERED that the resignation of John M. Wilson, admitted as John Matthew Wilson, a suspended attorney, is accepted and directed to be filed; and it is further,
ORDERED that pursuant to Judiciary Law § 90, effective immediately, John M. Wilson, admitted as John Matthew Wilson, a suspended attorney, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
ORDERED that John M. Wilson, admitted as John Matthew Wilson, a suspended attorney, shall continue to comply with this Court's rules governing the conduct of disbarred, suspended, and resigned attorneys (see  22 NYCRR 691.10); and it is further,
ORDERED that pursuant to Judiciary Law § 90, effective immediately, John M. Wilson, admitted as John Matthew Wilson, a suspended attorney, is commanded to continue to desist and refrain from (l) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if John M. Wilson, admitted as John Matthew Wilson, a suspended attorney, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency, and he shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10(f).
ENTER:
Aprilanne Agostino
Clerk of the Court